Order, Supreme Court, New York County (John Parker, J.), entered on or about October 13, 1999, which, insofar as appealed from, granted plaintiffs’ CPLR 4404 motion to the extent of setting aside that portion of the verdict failing to make a monetary award to plaintiffs for damages sustained by reason of defendant-appellant’s negligence and ordering á new trial solely as to the damages for which defendant-appellant is answerable, unanimously affirmed, without costs.
*417The trial court, which was well situated to assess the evidence, properly exercised its discretion in concluding that the jury verdict, insofar as it made no monetary award for property damage found by the jury to have been caused by defendant-appellant’s negligence, was against the weight, of the evidence (see, Yalkut v City of New York, 162 AD2d 185, 188). There was ample uncontradicted proof that plaintiffs had sustained substantial property damage by reason of the water leak occasioned by defendant-appellant’s negligence and plaintiffs did not entirely fail to establish the value of their damaged property (cf., Halkedis v Two E. End Ave. Apt. Corp., 161 AD2d 281, 282, lv denied 76 NY2d 711). Concur — Williams, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.